Citation Nr: 0420675	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether a September 1992 rating decision was clearly and 
unmistakably erroneous in not assigning a 100 percent 
schedular disability rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.  For good cause shown, the 
veteran's motion for advancement on the docket has been 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).


FINDINGS OF FACT

1.  In a September 1992 rating decision the RO granted 
service connection for PTSD and assigned a 50 percent 
disability rating for the disorder.  The veteran was notified 
of that decision and did not appeal.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that the pertinent statutory or regulatory provisions were 
incorrectly applied in the September 1992 rating decision.


CONCLUSION OF LAW

The September 1992 rating decision is final, and not clearly 
and unmistakably erroneous in not granting a 100 percent 
schedular disability rating for PTSD.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 19.192 (1992); 38 C.F.R. 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the September 1992 rating decision 
in which the RO granted service connection for PTSD was 
clearly and unmistakably erroneous in not awarding a 
100 percent schedular disability rating.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  The veteran's 
claim was filed in May 2001, after enactment of the VCAA.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
provisions of the VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002).  The Court has found that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  As such, an 
allegation of clear and unmistakable error does not represent 
a "claim," but a collateral attack on a final decision.  The 
provisions of the VCAA and its implementing regulation are 
not, therefore, applicable to the adjudication of the issue 
of clear and unmistakable error in a prior, final decision.

Relevant Laws and Regulations

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 20.1103 (1992); 38 C.F.R. § 3.105 (2003).

The determination of whether a decision was clearly and 
unmistakably erroneous is based on three factors: 1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator, rather than a disagreement on how the 
facts were interpreted, or that the pertinent statutory or 
regulatory provisions were incorrectly applied; 2) the error 
must be undebatable, and of the type that, had it not been 
made, would have manifestly changed the outcome of the case 
at the time it was made; 3) the determination of whether a 
decision contained clear and unmistakable error must be based 
on the record and law that existed at the time the decision 
was rendered.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied (Feb. 3, 
1994) (per curium).  If the veteran fails to identify the 
specific error or does not show, assuming his allegations to 
be true, that the outcome of the case would have been 
manifestly different, the claim that a prior decision was 
based on clear and unmistakable error should be dismissed.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999).  If the veteran raises a 
valid claim of clear and unmistakable error, the question of 
whether a given decision was clearly and unmistakably 
erroneous is to be determined based on the facts of the case.  
See Rivers v. Gober, 10 Vet. App. 469 (1997).  Only the 
evidence of record when the challenged decision was issued 
can be considered in determining whether the decision was 
clearly and unmistakably erroneous.  Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001).

Factual Background

The veteran claimed entitlement to VA non-service connected 
pension benefits in April 1988.  Pension benefits were 
awarded in June 1988, based on his age (65 years).  He then 
withdrew his claim for pension benefits, and payments were 
discontinued effective July 1, 1988.  Later in July 1988 he 
asked to have his pension benefits reinstated, but shortly 
thereafter again withdrew his claim.

In August 1992 he submitted another application for VA 
benefits, which the RO interpreted as another claim for 
pension benefits because he indicated that none of his 
disabilities had their onset in service, and he completed the 
income and net worth section of the application.  His claimed 
disabilities consisted of a nervous condition, back problems, 
memory loss, and generalized weakness.  Due to an intervening 
change in the regulation, pension benefits could not be 
awarded based solely on age.  In support of his claim the 
veteran submitted private treatment records dated through May 
1992 showing that he received treatment for fatigue, 
weakness, leg pains, joint pains, prostate problems, 
hypertension, and "bad nerves."  The records show that in 
May 1992 he reported that he had stopped working two years 
previously due to weakness.  An August 1991 record indicates, 
however, that he was then working and had an "active work 
lifestyle cutting lumber."

The RO provided the veteran VA medical and psychiatric 
examinations in September 1992 in order to determine his 
entitlement to a permanent and total rating for non-service 
connected pension purposes.  In requesting the examinations 
the RO informed the examiners that the claim was for non-
service connected benefits, which the medical examiner noted 
in his report.  

In the report of the psychiatric examination, the examiner 
noted that the disabilities claimed by the veteran included a 
nervous condition, back trouble, memory loss, and generalized 
weakness.  During that examination the veteran reported that 
he had worked as a logger most of his life, including the 
operation of a mill that he owned.  He stated that he had 
worked part-time in 1991, and that he had had to stop full-
time employment due to his "nerves."  He stated that he had 
not worked at all since the latter part of 1991.

He had been married to the same person for 49 years, and had 
three grown children and a number of grandchildren.  He got 
along very well with his wife, lived on about three and a 
half acres, and worked a vegetable garden.  He had a number 
of leisure activities, went out to dinner a couple of times a 
month, and he and his spouse visited with other couples 
"once in a while."  He visited his brother every night, but 
had no other close friends.  He had recently painted his 
house, and did the repairs on his home.  He stated that he 
was able to work only for short periods because he became 
tired and had to quit.

He also stated that he worried about his children and 
grandchildren and that he was tense, primarily at night.  He 
denied being tense every night.  He sometimes had difficulty 
concentrating.  He went to sleep easily but woke often during 
the night due to his urinary problems.  He had nightmares 
about once a month, and thought about his war-time 
experiences about once a week.  He nearly became tearful in 
describing some of his war-time experiences during the 
examination.  He stated that he was depressed and cried about 
once a month, and that he was too nervous to work.

His spouse, who accompanied him to the examination, stated 
that she thought he socialized very well, although he tired 
easily.  He was irritable and lost his temper, and was tense 
most of the time.  She found that he was depressed about once 
a week, and that he sometimes became very depressed for a day 
or two.  She also stated that he had nightmares about once a 
week, and talked about his war-time experiences two or three 
days a week.  She also stated that he became tearful when 
talking about his war-time experiences.  She described his 
memory as good, but that he sometimes had difficulty 
concentrating.  She reported that he continued to work around 
the house, but that he couldn't work too long because he 
became tired.  He did not go to public places much because 
groups of people upset him.  She also stated that his back 
pain kept him from doing a lot, and that she did not think he 
could keep a job.

During the mental status examination the examiner described 
the veteran as moderately tense and mildly depressed.  He was 
clean and well groomed, friendly, pleasant, and in good 
contact.  He was able to converse readily, and was often 
spontaneous.  He nearly became tearful when describing his 
war-time experiences and appeared to be pre-occupied.  He 
exhibited scattered memory defects, mainly for dates and the 
ages of his relatives.  Except for his memory, which was not 
very impaired, his intellect was "well preserved."  He 
demonstrated general knowledge of several current events.

The examination resulted in a diagnosis of PTSD, chronic.  
Although the examiner did not provide a global assessment of 
functioning (GAF) score, he stated that the veteran's social 
and industrial impairment was severe.  He also provided the 
opinion that the veteran was unemployable.

Because the report of the psychiatric examination indicated 
that the "nervous condition" for which the veteran had 
claimed benefits was related to his war-time service, in the 
September 1992 rating decision the RO granted service 
connection for PTSD, and assigned a 50 percent rating for the 
disorder.  The RO also granted entitlement to a permanent and 
total disability rating for non-service connected pension 
purposes.  The permanent and total rating was based on the 
50 percent rating for PTSD; a 10 percent rating for 
hypertension; a 10 percent rating for instability in the left 
ankle; a 10 percent rating for lumbosacral strain; a 
10 percent rating for the residuals of a left knee injury; 
and a zero percent rating for benign prostatic hypertrophy.

Analysis

The veteran, through his representative, contends that the RO 
committed clear and unmistakable error in the September 1992 
rating decision in not assigning a 100 percent schedular 
rating for PTSD.  He noted that, according to the rating 
criteria in effect in 1992, a 100 percent rating applied if 
the psychiatric impairment was manifested by the demonstrated 
inability to obtain or retain employment.  He stated that 
because the psychiatric examiner in September 1992 indicated 
that the veteran was unemployable, the RO should have 
assigned a 100 percent rating.

The Board notes that the Court has held that the veteran has 
raised a valid claim of clear and unmistakable error by 
contending that compelling evidence was before the RO when 
the benefit sought was denied.  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996).  The veteran in this case has argued 
that compelling evidence in support of a 100 percent 
schedular rating was before the RO in September 1992, in that 
the VA examiner found that he was unemployable.  The Board 
finds, therefore, that the veteran has raised a valid claim 
of clear and unmistakable error.

According to the regulations in effect in 1992, Diagnostic 
Code 9411 provided a 100 percent rating if analysis of the 
veteran's symptomatology showed that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
the demonstrable inability to obtain or retain employment.  

A 70 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132 (1992).  

The regulations in effect in 1992 also provided, however, 
that the severity of the disability was based on actual 
symptomatology, as it affected social and industrial 
adaptability.  Great emphasis was placed on the full report 
of the examination, including the description of actual 
symptomatology.  The degree of disability was not based on 
the examiner's classification of the disease as "mild," 
"moderate," or "severe," but was based on the report and 
the analysis of the symptomatology and the full consideration 
of the whole history of the impairment by the rating agency.  
Ratings were to be assigned that represented the impairment 
of social and industrial adaptability based on all the 
evidence of record.  38 C.F.R. § 4.130 (1992).

Based on the regulations in effect in 1992, the rating to be 
assigned for a psychiatric impairment was to be based on the 
actual symptomatology, as reflected in all the evidence of 
record, not just the examiner's assessment of the severity of 
the disability.  The Board also notes that although the 
psychiatric examiner indicated that the veteran was 
unemployable, he did not find that the veteran was 
unemployable due solely to PTSD.  The report of the 
examination reflects knowledge of the veteran's other 
impairments, including back pain, fatigue, and weakness.

In evaluating the severity of PTSD in the September 1992 
rating decision, the RO reviewed all the evidence of record 
and determined that the symptomatology documented in the 
evidence warranted no more than a 50 percent rating.  The 
evidence indicates that the veteran remained active, had a 
good relationship with his family, and had a number of social 
contacts.  Although he was not working, at the time of the 
examination he was 69 years old.  Age was not a criterion in 
determining the appropriate rating for a psychiatric 
impairment.

The veteran's assertion that the evidence of record in 
September 1992 supported a total disability rating 
constitutes a disagreement with how the evidence was 
interpreted.  A disagreement as to how the evidence was 
weighed or evaluated does not constitute clear and 
unmistakable error.  See Russell, 3 Vet. App. at 313-14.  The 
RO was required to base the disability rating on the actual 
symptomatology reflected in all the evidence of record, and 
the VA examiner did not find that the veteran was 
unemployable due solely to PTSD.  Consideration of the 
examiner's opinion does not, therefore, compel the conclusion 
that assignment of the 50 percent rating was clearly and 
unmistakably erroneous.  The Board has determined, therefore, 
that the September 1992 rating decision was not clearly and 
unmistakably erroneous in not granting a 100 percent 
schedular rating for PTSD.


ORDER

The claim of clear and unmistakable error in the September 
1992 rating decision is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



